Citation Nr: 1545144	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  15-30 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for myelodysplasia as due to claimed inservice radiation exposure.

REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from November 1942 to January 1946 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has myelodysplasia as due to inservice radiation exposure.  He asserts that he was exposed to the effects of radiation subsequent to the dropping of the atomic bomb on Hiroshima and Nagasaki in Japan in 1945.  In September of 1945, the Veteran maintains that he was stationed aboard a naval vessel in Yokohama Bay in Japan.  The service records show that the Veteran was in Japan, but not that he was in Hiroshima and Nagasaki, within 10 miles of those cities' limits, or at a test site area.  The Veteran's service therefore does not qualify as a radiation-risk activity as set forth in 38 C.F.R. § 3.309(d)(3)(ii)(A) or (B); 38 C.F.R. § 3.309(d)(3)(vi).  Likewise, the diagnosed myelodysplasia is not a certain type of cancer presumptively service connected for radiation-exposed Veterans.  38 C.F.R. § 3.309(d) (2015).  This diagnosis is also not included in the list of "radiogenic diseases" which will be service connected provided that certain conditions are met.  38 C.F.R. § 3.311(b) (2015).  

However, direct service connection can be established for a disorder claimed to be a result of exposure to ionizing radiation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In that regard, supporting evidence has been received.  The Veteran submitted an internet article which indicated that myelodysplastic syndromes can be caused by chemicals and radiation.  In addition, he submitted a statement by a private physician, Dr. P.Z., who stated that the Veteran was diagnosed with myelodysplasia in September 2013.  This condition renders the Veteran anemic and in need of periodic blood transfusions.  The physician stated that there is an association between marrow injury and this condition, and that such injury can be from certain chemicals and also from excess radiation exposure.  Dr. P.Z. reported that the exposure can occur many decades before the diagnosis.  He then noted that the Veteran indicated that he had exposure to radiation following the dropping of atomic bombs on Japanese cities in 1945.  Thus, Dr. P.Z. suggests a nexus between the Veteran's service and his current diagnosis of myelodysplasia.  To date, the Veteran has not been afforded a VA examination.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of myelodysplasia.  Any indicated tests should be accomplished.  

The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that myelodysplasia had its clinical onset during service or is related to any in-service disease, event, or injury, including claimed inservice radiation exposure.  

The examiner should note that the Veteran did not participate in a radiation-risk activity as set forth in 38 C.F.R. § 3.309(d)(3) and does not have a radiogenic disease as defined by 38 C.F.R. § 3.311(b).  

The examiner should comment on Dr. P.Z.'s opinion.  

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If this issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

